J-S73042-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

RONALD D. WEAVER                                       IN THE SUPERIOR COURT OF
                                                             PENNSYLVANIA
                             Appellant

                      v.

SUSAN SHOFF, OFFICER EVANISKO,
EUGENE SANTORELLA, TREVOR
WINGARD, AND DORINA VARNER

                             Appellee                          No. 608 WDA 2016


                    Appeal from the Order March 31, 2016
              In the Court of Common Pleas of Somerset County
                     Civil Division at No(s): 610 Civil 2013


BEFORE: FORD ELLIOTT, P.J.E., LAZARUS, J., and JENKINS, J.

MEMORANDUM BY JENKINS, J.:                            FILED SEPTEMBER 29, 2016

     Appellant Ronald D. Weaver appeals from the order entered in the

Somerset County Court of Common Pleas, which revoked his In Forma

Pauperis (“IFP”) status upon motion of Commonwealth of Pennsylvania

Department    of   Corrections      (“DOC”)        employees    Susan   Shoff,   Officer

Evanisko,    Eugene        Santorella,    Trevor    Wingard,     and    Dorina   Varner

(collectively “DOC Appellees”).          We transfer this appeal to Commonwealth

Court.

     The relevant facts and procedural history of this appeal are as follows.

On September 27, 2013, Appellant filed a civil complaint against Appellees

along with an application to proceed IFP. On December 30, 2015, the trial

court granted Appellant’s application. On February 18, 2016, DOC Appellees
J-S73042-16



filed a motion to revoke Appellant’s IFP status.         On March 10, 2016,

Appellant filed a response to this motion. On March 29, 2016, the trial court

conducted a hearing to address this motion along with Appellant’s motion for

medical treatment. After the hearing, the trial court issued an order denying

Appellant’s application for medical treatment and an order granting DOC

Appellees’ motion to revoke Appellant’s IFP status.           On April 27, 2016,

Appellant filed a notice of appeal to the court’s order revoking his IFP

status.1, 2 Both Appellant and the trial court complied with Pa.R.A.P. 1925.

       Appellant raises the following issue for our review:

          WHETHER THE TRIAL COURT ERRED IN REVOKING
          APPELLANT’S [IFP] STATUS AND BY MISSTATING THE
          INTENT OF THE CONFLICTING LAWS THAT GRANTS THE
          ABSOLUTE RIGHT TO ACCESS TO THE COURTS FOR ALL
          CITIZENS WHILE DENYING ACCESS TO THE COURTS
          UNOBSTRUCTED TO INDIGENT PRISONERS WHO ARE
          SUBJECT TO THE ABUSE OF CORRECTIONAL EMPLOYEES;
          AND, DOES THE CRIME OF BARRATRY PROVIDE THE
          PUBLIC WITH A MEANS FOR PROTECTION FROM UNJUST,
          INTENTIONAL FRIVOLOUS OR HARASSING LAWSUITS?

Appellant’s Brief at 4.



____________________________________________


1
  On May 2, 2016, the trial court ordered Appellant to file a concise
statement of errors complained of on appeal pursuant to Pa.R.A.P. 1925(b).
After the court granted Appellant’s motion for an extension of time to file his
statement, Appellant complied, and the trial court issued a Pa.R.A.P.
1925(a) opinion on June 22, 2016.
2
  See Grant v. Blaine, 868 A.2d 400, 403 (Pa.2005) (holding “an order
denying in forma pauperis status is a final, appealable order.”).



                                           -2-
J-S73042-16


      Before we address Appellant’s claim, we must decide whether to

transfer this appeal to the Commonwealth Court.      Although the parties do

not contest this Court’s jurisdiction, we may sua sponte address whether to

transfer a case to the Commonwealth Court. See Trumbull Corp. v. Boss

Const., Inc., 747 A.2d 395, 399 (Pa.Super.2000). “Transfers between the

intermediate appellate courts may be effected by the Superior Court and the

Commonwealth Court on their own motion or upon petition of any party, to

transfer any appeal to the other court for consideration and decision with a

matter pending in such other court involving the same or related questions

of fact, law or discretion.” Karpe v. Borough of Stroudsburg, 461 A.2d
859, 860–61 (Pa.Super.1983) (citing 42 Pa.C.S. § 705) (internal quotations

omitted).

      When deciding whether to transfer an appeal to Commonwealth Court,

this Court must weigh the following factors:     “(1) whether the case has

already been transferred; (2) whether our retention will disrupt the

legislatively ordained division of labor between the intermediate appellate

courts; and (3) whether there is a possibility of establishing two conflicting

lines of authority on a particular subject.” Trumbull Corp., 747 A.2d at 399

(internal citations omitted).

      Here, the case has not yet been transferred between the courts. The

Commonwealth Court has an established line of authority on interpreting the




                                    -3-
J-S73042-16


Prison    Litigation       Reform       Act   (“PLRA”),3        which     governs   a    prisoner’s

opportunity      to    proceed         IFP.        Appellant     and    Appellees   cite      to    the

Commonwealth           Court      to    support       their    legal    propositions.         Further,

Commonwealth government DOC employees filed the motion to revoke

Appellant’s IFP status, which is the subject of this appeal. See 42 Pa.C.S. §

762(a)(1)(ii)     (giving      Commonwealth              Court    exclusive    jurisdiction        over

appeals from final orders of courts of common pleas in civil actions or

proceedings           by    the        Commonwealth              government);           See        also

Commonwealth v. Jackson, 858 A.2d 627, 629 (Pa.Super.2004) (the DOC

is the Commonwealth government).

        Accordingly, we transfer this appeal and the accompanying record to

Commonwealth Court.

        Appeal    TRANSFERRED                 to    Commonwealth           Court.       Jurisdiction

RELINQUISHED.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/29/2016


____________________________________________


3
    42 Pa.C.S. §§ 6601-08.



                                                   -4-